Exhibit 10.9

GENERAL RELEASE AGREEMENT

This GENERAL RELEASE AGREEMENT (this “Agreement”), dated as of February 12,
2016, is entered into by and among Atrinsic, Inc., a Delaware corporation
(“Seller”) and Quintel Holdings, Inc. (the “Buyer”). In consideration of the
mutual benefits to be derived from this Agreement, the covenants and agreements
set forth herein, and other valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the execution and delivery hereof, the
parties hereto hereby agree as follows:

1. Release and Waiver by Buyer. For and in consideration of the covenants and
promises contained herein and in the Split-Off Agreement, the receipt and
sufficiency of which are hereby acknowledged, Buyer, for itself and on behalf of
the Subsidiaries (as defined in a Split-Off Agreement between the Seller and
Buyer dated the date hereof (the “Split-Off Agreement”)), itself and its
assigns, representatives and agents, if any, hereby covenants not to sue and
fully, finally and forever completely releases Seller, along with its present,
future and former officers, directors, stockholders, members, employees, agents,
attorneys and representatives (collectively, the “Seller Released Parties”), of
and from any and all claims, actions, obligations, liabilities, demands and/or
causes of action, of whatever kind or character, whether now known or unknown,
which Buyer or the Subsidiaries have or might claim to have against the Seller
Released Parties for any and all injuries, harm, damages (actual and punitive),
costs, losses, expenses, attorneys’ fees and/or liability or other detriment, if
any, whenever incurred or suffered by Buyer or a Subsidiary arising from,
relating to, or in any way connected with, any fact, event, transaction, action
or omission that occurred or failed to occur on or prior to the date of the
closing of the Merger (as defined in the Split-Off Agreement).

2. Additional Covenants and Agreements.

(a) Buyer, on the one hand, and Seller, on the other hand, waives and releases
the other from any claims that this Agreement was procured by fraud or signed
under duress or coercion so as to make this Agreement not binding.

(b) Each of the parties hereto acknowledges and agrees that the releases set
forth herein do not include any claims the other party hereto may have against
such party for such party’s failure to comply with or breach of any provision in
this Agreement or the Split-Off Agreement.

(c) Notwithstanding anything contained herein to the contrary, this Agreement
shall not release or waive, or in any manner affect or void, any party’s rights
and obligations under the Split-Off Agreement.

3. Modification. This Agreement cannot be modified orally and can only be
modified through a written document signed by both parties.

4. Severability. If any provision contained in this Agreement is determined to
be void, illegal or unenforceable, in whole or in part, then the other
provisions contained herein shall remain in full force and effect as if the
provision that was determined to be void, illegal or unenforceable had not been
contained herein.



--------------------------------------------------------------------------------

5. Expenses. The parties hereto agree that each party shall pay its respective
costs, including attorneys’ fees, if any, associated with this Agreement.

6. Further Acts and Assurances. Buyer agrees that it will act in a manner
supporting compliance, including compliance by its Affiliates, with all of its
obligations under this Agreement and, from time to time, shall, at the request
of Seller, and without further consideration, cause the execution and delivery
of such other instruments of release or waiver and take such other action or
execute such other documents as such party may reasonably request in order to
confirm or effect the releases, waivers and covenants contained herein, and, in
the case of any claims, actions, obligations, liabilities, demands and/or causes
of action that cannot be effectively released or waived without the consent or
approval of other persons or entities that is unobtainable, to use its best
reasonable efforts to ensure that the Seller Released Parties receive the
benefits thereof to the maximum extent permissible in accordance with applicable
law or other applicable restrictions, and shall perform such other acts which
may be reasonably necessary to effectuate the purposes of this Agreement. For
the purposes of this Agreement, an “Affiliate” is a person or entity that
directly, or indirectly through one or more intermediaries, controls or is
controlled by, or is under common control with, another specified person or
entity.

7. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to
principles of conflicts or choice of laws thereof.

8. Entire Agreement. This Agreement, together with the Split-Off Agreement,
constitutes the entire understanding and agreement of Seller and Buyer and
supersedes prior understandings and agreements, if any, among or between Seller
and Buyer with respect to the subject matter of this Agreement, other than as
specifically referenced herein. This Agreement does not, however, operate to
supersede or extinguish any confidentiality, non-solicitation, non-disclosure or
non-competition obligations owed by Buyer to Seller under any prior agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this General Release Agreement
as of the day and year first above written.

 

ATRINSIC, INC. By:  

/s/ Edward Gildea

Name:   Edward Gildea Title:   Chief Executive Officer

QUINTEL HOLDINGS, INC.

By:  

 

Name:  

 

Title:  

 